[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO REARGUE (# 132)
The defendants, James A. McGee, Jr. and Ruth E. McGee, filed this motion to reargue the court's decision, dated July 17, 2000, granting the motion for summary judgment filed on behalf of the plaintiffs, George A. Norton and Jane G. Norton.
The specific terms of the release reference the "Purchase Money Mortgage Note." A purchase money mortgage note is defined as a "mortgage or security device taken back to secure the performance of an obligation incurred in the purchase of property." Black's Law Dictionary. As such, the release includes a foreclosure of the mortgage.
The defendants' argument that they were fraudulently induced to sign the release is without merit. The defendants' claims of fraud in its CT Page 9654 special defenses and counterclaim regard misrepresentations contained within the property condition disclosure report, not the release. The release, executed in conjunction with a stipulated judgment, merely precludes the defendants from asserting claims based on alleged misrepresentations contained within the property condition disclosure report in any action on the Purchase Money Mortgage Note. However, it specifically provides the defendants with the right to bring an independent cause of action for such a claim.
Accordingly, the motion to reargue ought to be and is hereby denied.
It is so ordered.